Motion for an extension of time or for a stay denied. Motion for leave to defend as a poor person and for other relief granted only insofar as to dispense with the printing of the respondent’s points on the instant appeal, on condition that the respondent serves one typewritten or mimeographed copy of his respondent’s points on the attorney for appellant and files 6 typewritten or 19 mimeographed copies of his respondent’s points with this court. In all other respects, the motion is denied. Concur — Botein, P. J., Rabin, McNally, Stevens and Steuer, JJ.